Citation Nr: 0728408	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Survivor's and Dependent's Educational 
Assistance benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to August 
1946 and from April 1952 to April 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's death in November 2002 was caused by 
cardio-respiratory arrest, due to coronary artery disease and 
cardiomyopathy, as a consequence of pneumonia, due to 
diabetes mellitus.

2.  At the time of the veteran's death, service connection 
was in effect for hearing loss, rated as 40 percent 
disabling.

3.  The evidence does not show that the veteran's coronary 
heart disease, cardiomyopathy, pneumonia, or diabetes 
mellitus was related to his service-connected hearing loss 
disability.

4.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

5.  The claim involving basic eligibility under the 
provisions of Chapter 35 is not plausible as the veteran did 
not die of a service-connected disability rated 100 percent 
disabling, or die while a disability so evaluated was in 
existence.


CONCLUSIONS OF LAW

1.  Coronary artery disease, cardiomyopathy, pneumonia, and 
diabetes mellitus were not incurred during the veteran's 
period of military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1310, 5102, 5103, 
5103A & 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.312 
(2006).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2006).

3.  The criteria for entitlement to basic eligibility for 
Survivors and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 5103A, 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2005).  

For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

The veteran died in November 2002.  The certificate of death 
provides that the immediate cause of death was cardio-
respiratory arrest, due to coronary artery disease and 
cardiomyopathy, as a consequence of pneumonia, due to 
diabetes mellitus.  No other causes were identified.  

At the time of his death, service connection had been 
established only for a hearing loss disability.  Based on a 
thorough review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.

First, the Board will consider the question of whether the 
conditions which caused the veteran's death - identified as 
cardio-respiratory arrest, due to coronary artery disease and 
cardiomyopathy, as a consequence of pneumonia, due to 
diabetes mellitus - were incurred in or aggravated by 
military service.  

The service medical records are void of findings, complaints, 
symptoms, or diagnoses that can be attributable to 
cardiorespiratory arrest.  Examinations of the chest, heart, 
and respiratory system throughout service were normal.

Further, private medical records show that in June 1999, the 
veteran underwent an x-ray examination of the PA and lateral 
chest which was negative for acute cardiopulmonary disease.  
The radiologist noted a mild enlargement of the cardiac 
silhouette which might have been consistent with cardiomegaly 
and recommended a clinical correlation.  

In October 2002, the veteran presented at a hospital 
emergency room with complaints of shortness of breath.  He 
had low oxygen saturations of 80 percent and a history of 
pneumonia, coronary artery disease, subacute myocardial 
infarction, respiratory failure, and an ejection fraction of 
25 percent.  He was admitted to the hospital with an 
assessment of CAD.  The impression was nonsustained 
ventricular tachycardia, which was not surprising in light of 
his history of known previous myocardial infarctions with 
arteriosclerotic heart disease, coronary artery disease, and 
congestive heart failure.  

An echocardiogram revealed severe left ventricular 
dysfunction with probable prior anteropical myocardial 
infarction, with probable apical thrombus and mild pulmonary 
hypertension.  In November 2002, the veteran was transferred 
to another hospital with a right lower lobe infiltrate with a 
history of respiratory failure and CAD.  The day before he 
died, an x-ray examination of the chest revealed cardiomegaly 
and a right lower lobe infiltrate.

The medical evidence of record does not show that the cardio-
respiratory arrest that caused the veteran's death was 
incurred in or aggravated by service or manifested to a 
compensable degree within one year following the veteran's 
separation from service.  As noted above, service medical 
records are silent as to cardio-respiratory or coronary 
artery disease or any of the disorders listed as causing 
death, and did not occur until many years after military 
discharge.  

Finally, none of the veteran's treating physicians ever 
established a direct medical nexus between his military 
service and the disorders listed as the causes of the 
veteran's death.  Therefore, the evidence of record does not 
show that cardio-respiratory arrest, coronary artery disease, 
cardiomyopathy, pneumonia, or diabetes mellitus were incurred 
in or aggravated by service.  

Next, the Board will consider whether the veteran's already 
service-connected hearing loss caused or contributed 
substantially or materially to cause death.  In finding that 
it did not, the Board places significant probative value on 
the absence of a medical relationship between his service-
connected hearing loss and the causes  of his death.  There 
is no competent evidence suggesting a link between hearing 
loss and coronary artery disease.  For those reasons, the 
record does not support a finding that his service-connected 
hearing loss was related to his ultimate demise.

In addition, the Board has considered the appellant's 
statements asserting a relationship the causes of her 
husband's death and active duty.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The appellant is competent to report what she is able to see, 
touch, and feel, because this requires only personal 
knowledge, not medical expertise, as it comes to her through 
her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As 
a lay person, however, she is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, there are no competent clinical records whatsoever 
that provide any basis for establishing a link between the 
cause of the veteran's death and his military service.  No 
physician has indicated that the disorders causing death were 
related to service.  In the absence of any competent evidence 
linking in any way the veteran's death to disability that was 
incurred or aggravated in service, service connection for the 
cause of his death is not warranted.  The preponderance of 
the evidence is against the claim, and it must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.

Entitlement to Survivor's and Dependents' Educational 
Assistance

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to Survivor's and 
Dependent's Educational Assistance benefits under 38 U.S.C. 
Chapter 35.

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died of a service-
connected disability; or a child, spouse, or surviving spouse 
of a person has, or died from, permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a) (West 2002).

In this case, at the time of his death, the veteran was 
service-connected for a hearing loss disability.  However, as 
discussed above, the evidence does not show that the 
veteran died from a service-connected disability.  Therefore, 
the appellant is not an eligible person as defined by statute 
for purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied due to lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In April 2003 and June 2003, prior to the initial 
adjudication of the claims, the appellant was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  She was told that she needed to provide information 
so that records could be obtained.  She was informed that VA 
would attempt to obtain records from federal agencies, 
including service medical records, other military records, 
and VA hospital records.  

It was also requested that she provide evidence in her 
possession that pertained to the claims.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of these claims.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.

Moreover, no further notice is needed as to any disability 
rating or effective date matters.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although for cause of death, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim is 
being denied, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the appellant requested and was scheduled 
for a personal hearing at the RO but withdrew her request.  

Moreover, given that the evidence does not show that the 
disorders causing death were related to service or that the 
veteran's service-connected disability was the cause of his 
death, a remand for a VA medical opinion would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to made adequate 
determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.

Survivor's and Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


